PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/930,573
Filing Date: July 16, 2020
Appellant: Osman Nuri Can Yilmaz
	


__________________
Attorney R. Whitman Burns
Registration No. 63,895
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed on 06/20/2022 appealing from the Final Office action mailed on 05/10/2022 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/10/0022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” The following ground(s) of rejection are applicable to the appealed claims.

Appellant’s Arguments:
Appellant argued that Tseng does not teach providing any message “to a master node via a Secondary Cell group”.
Examiner’s responses:
Examiner respectfully disagrees. What is a Secondary Cell group, first of all? How is it defined in the current application?
Appellant defines that a Secondary Cell group is a secondary node to communicate with the UE 306. Even though, the term “group” sounds it involves more than one secondary node, one Secondary Node and one Master Node are only implied in throughout the application. Therefore, Examiner shall address the term “Master Cell Group (MCG)” as a Master Cell node and “Secondary Cell Group (SCG)” as a Secondary Cell node applying under the BRI. See Appellant’s figure 3 that illustrates the system having Master Node 302. Secondary Node 304, and UE 306. See also page 15 of the current specification for more information of MCG and SCG.
Tseng discloses, in step 331, UE 301 performs RLM/RLF procedure and detects RLF on MeNB PCELL. In step 332, UE 301 performs cell selection and sends an RRC connection reestablishment request to the selected SeNB 303.
In step 341, SeNB determines whether it has full UE context or only partial UE context available. For option 2, SeNB 303 only has partial UE context up to this point. In step 351, SeNB 303 sends a UE context request to MeNB 302. Tseng’s Col. 6, Lines 4-12. 
The UE Context Request includes the physical cell ID of the PCELL, the C-RNTI and short MAC-I of the UE. The information are included in the information element for reestablishment. 
See Tseng’s Col. 5, Lines 52-55. 
Both the RRC Connection Reestablishment Request message of step 332 and the UE context Request message of step 351 are generated based on the Radio Link Failure (RLF) of step 331.
The Final Office Rejections analyzed the combined message of “RRC Connection Reestablishment Request + the UE Context Request” as “RRC MCG Failure Information message” that is transmitted from the UE 301 to the MeNB 302 via the SeNB 303.
Therefore, it is clear that the UE for providing RRC MCG Failure Information to the master node via the secondary node.
A detailed mapping of Tseng’s figure 3 to the claimed limitations is provided in below:

    PNG
    media_image2.png
    1054
    1517
    media_image2.png
    Greyscale


Arguments:
Appellant further argued that Tseng fails to teach “RRC MCG Failure Information Message relating to the detected failure”. 
Examiner’s response:
Examiner disagrees. What is the “RRC MCG Failure Information Message”? How is it defined in the current specification?
Appellant’s specification defines that “RRC MCG Failure Information Message” is a message that includes information of MCG Radio Link Failure. See ¶. [0144] under the US Publication US20200351968A1.
Tseng discloses the UE for sending the RRC connection reestablishment request to the Secondary eNB 303 in step 332. In step 341, the SeNB 303 further delivers the UE context request to the Master eNB 302. The UE Context Request includes the physical cell ID of the PCELL, the C-RNTI and short MAC-I of the UE. The information are included in the information element for reestablishment. See Tseng’s Col. 5, Lines 52-55. 
Both the RRC Connection Reestablishment Request message of step 332 and the UE context Request message of step 351 are generated based on the Radio Link Failure (RLF) of step 331.
The Final Office Rejections analyzed the combined message of “RRC Connection Reestablishment Request + the UE Context Request” as RRC MCG Failure Information message that is transmitted from the UE 301 to the MeNB 302 via the SeNB 303.
Therefore, it is clear that the UE for providing RRC MCG Failure Information to the master node via the secondary node.

The secondary prior art “Park et al.” further provides the radio control message (i.e., RRC message) that includes a Radio Resource Control (RRC) MCG Failure Information message. See ¶. [0113]. The radio control message, i.e., RRC message, may comprise a radio link failure report. The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. Anyone of the indications relating to RLF failures included in the Radio Control Message could be analyzed as a type of the RRC MCG Failure Information message recited in the claim.
The rationale of combining is that Pan’s indication(s) of RLF failure report could be apparently implemented into Tseng’s Context Request Message or RRC Reestablishment Request that is transmitted from the UE to the MeNB via the SeNB.


Arguments:
Appellant further argued that Tseng fails to teach receiving any message “from the master node via the SCG” let alone where the message is “an RRC Reconfiguration message indication to the UE to perform a connection reconfiguration with sync and update a security key.”
Appellant further argued that the RRC connection reestablishment message is NOT equivalent to the claimed “RRC Reconfiguration message”.
Examiner’s responses:
Examiner still disagrees. Tseng teaches that, in step 352, SeNB 303 receives UE context information from MeNB 302. In step 361, SeNB 303 sends an RRC connection reestablishment reply back to UE 301. Therefore, it is clear that the UE receives the RRC connection reestablishment from the MeNB 302 via the SeNB 303 to perform RRC connection reestablishment. Tseng’s Col. 6, Lines 12-17.
The UE Context Request includes the physical cell ID of the PCELL, the C-RNTI and short MAC-I of the UE. The information are included in the information element for reestablishment. 
See Tseng’s Col. 5, Lines 52-55. Both the RRC Connection Reestablishment Request message of step 332 and the UE context Request message of step 351 are generated based on the Radio Link Failure (RLF) of step 331.
The Final Office Rejections analyzed the combined message of “RRC Connection Reestablishment Request + the UE Context Request” as RRC MCG Failure Information message that is transmitted from the UE 301 to the MeNB 302 via the SeNB 303.
Therefore, it’d be rationale to analyze that the combination of “RRC Connection Reestablishment Request + the UE Context Request” is equivalent to the claimed “RRC Reconfiguration message”.
The Office Rejection further relied on the “Park et al.” for providing the radio control message (i.e., RRC message) that includes a Radio Resource Control (RRC) MCG Failure Information message. See ¶. [0113]. The radio control message, i.e., RRC message, may comprise a radio link failure report. The radio link failure report may comprise one or more information elements including: an indication of a time (e.g., a time of the connection failure), an indication that PDCP packet duplication was activated. The radio link failure report may comprise an indication that PDCP packet duplication for at least one bearer was configured. The radio link failure report may comprise an indication of one or more first cell identifiers associated with one or more first cells. Anyone of the indications relating to RLF failures included in the Radio Control Message could be analyzed as a type of the RRC MCG Failure Information message recited in the claim.
The rationale of combining is that Pan’s indication(s) of RLF failure report could be apparently implemented into Tseng’s Context Request Message or RRC Reestablishment Request that is transmitted from the UE to the MeNB via the SeNB.





Arguments:
Appellant further argued that the OA fails to teach “a connection reconfiguration with sync and update a security key”.
Examiner’s responses:
Examiner further disagrees. What is “Security key” and how is it defined in the specification?
The current application vaguely defines for the term ‘security key” by stating that the “security key” is used to perform a reconfiguration of RRC setup between the UE and a serving cell-node.
Based on a similar reason as provided in Tseng’s teaching, “a security input” is provided for RRC connection establishment or handover to get access with the primary serving cell. See Tseng’s figs. 3-4, and Col. 1, Lines 45-51.
Park further teaches the method of using a synchronization signal and using cell ID, i.e., security key or input. See Park’s ¶. [0050]. Park further provides that a Beam information may be recognized by the wireless device 1501 based on one or more synchronization signals (e.g., SS block) and/or one or more reference signals (e.g., CSI-RS, DM-RS). The beam information may comprise, for example, a beam identifier, beam scheduling information, beam configuration information, synchronization signal scheduling information, synchronization signal sequence information, a synchronization signal block identifier. See Park’s ¶. [0126].
Park also teaches the process of performing a Random Access Procedure(s) and establishing a RRC connection with the second base station 1510. See Park’s Fig. 15 and ¶. [0129].

Conclusion
In view of the above reasoning, the combined teaching of TSENG and PARK successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained.

/SAI AUNG/Primary Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       







Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.